

116 HR 2286 IH: To amend the National Security Act of 1947 to direct the Director of the Federal Bureau of Investigation to provide to the congressional intelligence committees briefings regarding counterintelligence activities of the Bureau, and for other purposes.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2286IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Ms. Stefanik (for herself, Mr. Turner, Mr. Wenstrup, Mr. Stewart, Mr. Crawford, Mr. Hurd of Texas, Mr. Ratcliffe, Mr. Conaway, and Mr. Nunes) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Permanent Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Security Act of 1947 to direct the Director of the Federal Bureau of
			 Investigation to provide to the congressional intelligence committees
			 briefings regarding counterintelligence activities of the Bureau, and for
			 other purposes.
	
		1.Briefings on counterintelligence activities of the Federal Bureau of Investigation
 (a)In generalTitle V of section 501 of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) is amended by adding at the end the following new section:
				
					512.Briefings on counterintelligence activities of the Federal Bureau of Investigation
 (a)Quarterly briefingsNot less frequently than once each quarter, the Director of the Federal Bureau of Investigation shall provide to the congressional intelligence committees a briefing on the counterintelligence activities of the Federal Bureau of Investigation. Such briefings shall include, at a minimum, an overview and update of—
 (1)the counterintelligence posture of the Bureau; (2)counterintelligence investigations; and
 (3)any other information relating to the counterintelligence activities of the Bureau that the Director determines necessary.
 (b)NotificationsIn addition to the quarterly briefings under subsection (a), the Director of the Federal Bureau of Investigation shall promptly notify the congressional intelligence committees of any counterintelligence investigation carried out by the Bureau regarding any of the following:
 (1)A candidate who seeks nomination for election, or election, to a Federal office. (2)A political campaign of a candidate who seeks nomination for election, or election, to a Federal office.
 (3)An individual known to be associated with a political campaign of a candidate who seeks nomination for election, or election, to a Federal office.
 (c)GuidelinesThe Director, in coordination with the Attorney General and in consultation with the congressional intelligence committees, shall develop guidelines governing the scope of the briefings provided under subsection (a) and the notifications under subsection (b)..
 (b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 511 the following new item:
				
					
						Sec. 512. Briefings on counterintelligence activities of the Federal Bureau of Investigation..
			